RESOLUCIÓN
Los trabajos de la Décimoquinta Sesión Plenaria de la Conferencia Judicial de Puerto Rico, convocada para los días 14 y 15 de noviembre de 1991, en el Hotel San Juan, Isla Verde, Puerto Rico, se regirán por la agenda siguiente:
I. PROGRAMA

Jueves, 14 de noviembre de 1991


Sesión de la mañana

8:30 Registro de participantes
9:15 Apertura
9:30 Mensaje sobre el Estado de la Judica-tura, Juez Presidente, Hon. Víctor M. Pons Núñez
10:00 Presentación de los trabajos sobre los temas especialmente designados:
Hon. Ramón Negrón Soto Secretario de la Conferencia Judicial de Puerto Rico
10:15 Informe de Progreso, Comité de Reglas de Procedimiento Criminal — Hon. Cri-santa González de Rodríguez, Presi-dente
10:30 Presentación y discusión del “Primer Examen de las Reglas de Procedi-miento para Asuntos de Menores:
*375Recomendaciones y enmiendas”, Co-mité Asesor Permanente de Reglas so-bre Asuntos de Menores Hon. José A. Aponte Pérez, Presidente
12:00 Almuerzo

Sesión de la tarde

2:00-5:00 Presentación y discusión del “Borrador del Reglamento Notarial de Puerto Rico”.
Comisión sobre la Reglamentación del Ejercicio y Admisión al Notariado — Ledo. Enrique Godinez, Presidente
5:30 Actividad social auspiciada por el Cole-gio de Abogados de Puerto Rico

Viernes, 15 de noviembre de 1991


Sesión de la mañana

8:30 Apertura de la sesión
8:40 Presentación y discusión del Proyecto de Reglas de Procedimiento Civil. Co-mité Asesor Permanente de Reglas de Procedimiento Civil — Hon. Guillermo Arbona Lago, Presidente
12:00 Almuerzo
2:00 - 5:00 Presentación y discusión del Proyecto de Reglas de Evidencia. Comité Asesor Permanente de Reglas de Evidencia — Hon. Elpido Batista, Presidente
:): * * ‡ * *
Las sesiones de trabajo y los procedimientos de la Con-ferencia Judicial de Puerto Rico (en adelante Conferencia Judicial) se regirán por las siguientes reglas:
1. El Juez Presidente llamará al orden y declarará cons-*376tituida, para comenzar sus trabajos, la Décimoquinta Se-sión Plenaria de la Conferencia Judicial de Puerto Rico.
2. Para un normal desarrollo de los trabajos de la Con-ferencia, deberán ser evitadas las conversaciones dentro y fuera del salón, y las salidas y entradas de éste que tien-den a distraer la atención de los asuntos discutidos.
También, los asistentes deberán abstenerse de fumar en el salón de sesiones.
3. Conforme a la agenda aprobada y siguiendo el horario prescrito en ella, cada ponente hará una exposición del tema que le ha sido asignado, dentro del tiempo estable-cido, incluyendo sus conclusiones y recomendaciones.
4. El Secretario de la Conferencia Judicial, como mode-rador, presentará la agenda de los trabajos durante la Conferencia. Podrán participar en la discusión de los te-mas, los Jueces y otros miembros de la Conferencia Judicial. Los turnos en la discusión de los temas presenta-dos serán primeramente consumidos en el orden que ha-yan sido solicitados y concedidos anticipadamente, y su du-ración será conforme a las circunstancias con el propósito de que el mayor número de participantes pueda expresar su criterio.
5. El Juez Presidente podrá declarar fuera de orden cualquier planteamiento que no forme parte de la agenda o no sea pertinente a los temas de la Conferencia.
6. Las ideas expuestas por los ponentes y las sugeren-cias que formulen los miembros de la Conferencia Judicial en sus escritos y durante las discusiones plenarias serán objeto de ulterior análisis por el Secretariado de la Confe-rencia Judicial de Puerto Rico, la Oficina de Administra-ción de los Tribunales y el Tribunal Supremo de Puerto Rico.
7. El Secretario de la Conferencia Judicial será respon-sable de grabar los procedimientos y de procurar que las memorias de la Conferencia sean publicadas.
8. El Tribunal designa Secretario de la Conferencia Ju*377dicial al Director Administrativo de los Tribunales, Hon. Ramón Negrón Soto. El Secretario General y el Alguacil General del Tribunal Supremo, al igual que el personal del Secretariado de la Conferencia Judicial de Puerto Rico, auxiliarán al Tribunal, al Secretario y a los miembros par-ticipantes de la Conferencia en el curso de las sesiones en todos los procedimientos preparativos y adicionales que sean necesarios.

Publíquese.

Lo acordó el Tribunal y certifica el Secretario General. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Francisco R. Agrait Liado Secretario General